Citation Nr: 0522771	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  05-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1998.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2004 rating determination by the Roanoke, Virginia 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2004). Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others. In making such determinations, 
consideration is given to such conditions as: Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment. "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed. It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made. The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole. It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a) (2004).

The veteran's service-connected disabilities are currently 
rated as follows: degenerative disc disease, residuals of low 
back injury, rated as 40 percent disabling; weakness of the 
left lower extremity, rated as 20 percent disabling; weakness 
of the right lower extremity, rated as 20 percent disabling; 
contusion of the right elbow with bursitis, varicose veins of 
the right leg, varicose veins of the left leg and migraine 
headaches, all evaluated as noncompensable.  The combined 
schedular evaluation for service-connected disabilities is 70 
percent.  The veteran is also in receipt of a total rating 
based upon individual unemployability due to service-
connected disabilities.

Here, the veteran contends that she has required the services 
of a live-in aid since June 2004.  She reported the aid 
provides cooking, cleaning, bathing, dressing and driving on 
a daily basis because of limited wheelchair mobility in her 
home.

The evidence regarding the extent to which service-connected 
disability results in the functional deficits required for an 
award of aid and attendance benefits is inadequate.  No VA 
examination to determine the veteran's capacity to perform 
self-care functions has been performed in connection with her 
claim.  The remaining evidence, consisting of private and VA 
treatment records, is limited.  In March 2004, a private 
physician checked boxes on a form to indicate that the 
veteran was unable to dress or undress herself or leave home 
without assistance from another, bathe without assistance 
from another, perform toilet functions without assistance 
from another.  No examination findings describing disability 
that would tend to support these conclusions were cited.  The 
Board concludes that additional clinical evaluation of the 
veteran is necessary to ascertain the extent to which the 
service-connected disabilities impair the veteran's ability 
to perform the functions of daily self-care.

In view of the foregoing, the veteran should be provided a 
comprehensive rating examination to determine whether she is 
entitled to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound due solely to her service-connected disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Accordingly, the case is remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate a claim 
for special monthly compensation.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disabilities and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since September 
2004, the date of the most recent records 
currently on file.

3.  The RO should schedule the veteran 
for an appropriate VA medical examination 
to assess whether she is in need of the 
regular aid and attendance of another 
person or is housebound due solely to her 
service-connected disabilities.  It is 
essential that the claims folder be 
provided to the examiner for of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following:


(a) The examiner should describe the 
range of active and passive motion 
in the lumbar spine in all 
directions and indicate the extent 
to which motion is limited by pain.  
All objective indicia of pain should 
be described.  The examiner should 
describe the degree of numbness, 
muscle wasting and/or decreased 
sensation in the veteran's lower 
extremities.  The examiner should 
also indicate the extent to which 
there is limitation of motion, 
weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, or any other objective 
manifestation that would demonstrate 
disuse or functional impairment.

(b) The examiner should describe the 
extent to which functional 
impairment of the lumbar spine and 
lower extremities as a result of 
service-connected disability renders 
the veteran unable to perform daily 
self-care functions and protect 
herself from the hazards or dangers 
of her daily environment without the 
regular aid and attendance of 
another person.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow her a reasonable period of 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


